IU 9-/<f             FILE COPY


                               ELECTRONIC RECORD




COA #      11-12-00348-CR                        OFFENSE:        49.08


           Zachary Blake Hernandez
STYLE:     v. The State of Texas                 COUNTY:         Midland

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    142nd District Court


DATE: 11/26/14                   Publish: NO     TC CASE #:      CR38343




                        IN THE COURT OF CRIMINAL APPEALS



         Zachary Blake Hernandez
style:   v. The State of Texas                        cca#:      PD-1668-14
     APPELLAfiJT7^                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     Ae^ft/                                          JUDGE:

                                                     SIGNED:                            PC:

JUDGE:        /=>C                        2^>/r       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD